TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                           ON REMAND


                                       NO. 03-05-00786-CV



         Emory B. Perry, James R. Palmersheim, Thomas Palmersheim, John Kee,
          David J. Herbert, Paul Bowman, John Chambers, Bradley P. Nordgren,
          Craig S. Nordgren, Rex Madion, William J. Drasky, Samantha Paulson,
                     Kenneth Paulson, and Fred Ananian, Appellants

                                                  v.

     Darryl R. Cohen, Andrew M. Brown; Jenkins & Gilchrist Parker Chapin, L.L.P.;
                        and Jenkins & Gilchrist, P.C., Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
           NO. GN403943, HONORABLE PAUL DAVIS, JUDGE PRESIDING



                              CONCURRING OPINION


               I agree that the district court did not abuse its discretion in granting the defendants’

special exceptions to the shareholders’ second amended petition and ordering the shareholders to

replead specifically to identify any alleged harm, damage, or injury distinct from that incurred by

RAMP. I also agree that the district court did not abuse its discretion in dismissing the shareholders’

claims with prejudice for failure to comply with the district court’s order. While the shareholders

did add allegations in their third amended petition that some of the plaintiffs purchased (and did not

merely hold) stock in reliance on misrepresentations by Cohen and Brown, they ultimately failed to
allege that these shareholders incurred any harm, injury, or damages from these purchases that were

distinct from those incurred by RAMP.




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Jones, Justices Patterson and Pemberton

Filed: March 26, 2009




                                                2